Title: To Thomas Jefferson from Jones & Howell, 15 September 1804
From: Jones & Howell
To: Jefferson, Thomas


               
                  
                     Respected Friend
                  
                  Phila. 15th Sept. 1804
               
               We recvd Yours of the 4th and in reply we admit we inform’d You that there would be no difficulty in procuring Sheets of Iron of the dimensions You descrb’d we did so on the Authority of one of the manufacturers of the Article, but he now retracts his assertion, and we have tryd all the others to no purpose. One of them who has furnish’d the principal part of all the Iron for roofs of houses informs us that he never pretended to roll it to any particular breadth or length but as near A thickness as possible as A workman Could put it together, of any Size. the Sheets of Iron we sent you before were English. there are none of the same kind here at present but if Common Size Sheet Iron will answer we can send it direct if not we must try to procure Such as You want by some means or other or as near as we Can obtain it
               We are Respectfully Yours
               
                  Jones & Howell
               
            